Per Curiam:

The principal question in this case has already-been disposed of by the decision in the case of The State v. Durein, 70 Kan. 1, 78 Pac. 152, 80 Pac. 987. The evidence was sufficient to establish the joint guilt of all the parties except Plamondon. The judgment rendered is not open to the criticisms appellants make upon it, and is to be interpreted by the separate sentences pronounced upon each one. Each guilty one is liable for all the costs in the case, but such costs can be collected but once.
The argument based upon the seventh instruction is faulty in that it assumes that the defendants were in fact found not guilty of making sales. In law they have now been in jeopardy, but their conduct was proper to be considered by the jury as bearing upon the question of the existence of a nuisance. Evidence as to Plamondon’s connection with the place was relevant to that subject.
The judgment of the district court is affirmed as to all the defendants except Plamondon. As to him it is reversed and the cause remanded.
In the case of The State v. Fred Simmons and Newman Hoard, submitted upon the same brief, the judgment of the district court is affirmed.